Citation Nr: 1229432	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-50 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to May 1968.  Service in Vietnam is demonstrated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in part, denied the Veteran's service-connection claim for hypertension.  The Veteran disagreed with the RO's decision, and perfected an appeal as to this issue.

In December 2010, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In May 2011, the Board remanded the Veteran's claim for additional evidentiary development.  After such was achieved, the Appeals Management Center (AMC) readjudicated the Veteran's claim in a June 2011 supplemental statement of the case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to remand the Veteran's hypertension claim a second time.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 



Social Security Administration (SSA) records

It appears the Veteran has been awarded disability benefits from the SSA.  See the June 2011 VA examiner's report, page 2 [indicating that the Veteran is on Social Security Disability].  The evidence of record does not contain any SSA records, and there is no indication such were sought.  Because such records may contain pertinent information relating to the Veteran's hypertension claim, an effort should be made to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits]. 

VA examination

The Veteran contends that his currently diagnosed hypertension disorder was caused or aggravated by his service-connected psychiatric disorder.  In May 2011, the Board instructed the RO to schedule the Veteran for a VA examination so that an opinion can be obtained addressing the etiology of his current hypertension disorder.  This examination took place in June 2011.  

After reviewing the Veteran's medical history, and upon examination of the Veteran, the June 2011 VA examiner clearly concluded that there was no objective evidence that the Veteran's hypertension is secondary to or the result of his already service-connected psychiatric disorder.  With respect to aggravation however, the Board is unclear as to what exactly the VA examiner was attempting to state when he concluded that there is no objective evidence that the Veteran's "service connected psychiatric disability has been exacerbated hypertension beyond normal progression."  If the examiner meant to conclude that there is no evidence showing that the Veteran's psychiatric disability had been exacerbated by hypertension, such a conclusion is irrelevant to the key question at issue in this case-i.e., whether the Veteran's hypertension was aggravated beyond its normal progression by his service-connected psychiatric disorder.  On the other hand, if the examiner meant to conclude that the Veteran's psychiatric disability had not exacerbated the Veteran's hypertension, the examiner unfortunately neglected to support this conclusion with adequate supporting rationale.  Indeed, the only analysis offered in support of both of his opinions was his observation that "[i]n most individuals hypertension is essential or primary which means it has no identifiable cause."  See the June 2011 VA examiner's report, page 2.  While this observation supports the examiner's opinion as to causation of hypertension, it in no way addresses why this Veteran's hypertension disability was not as likely as not aggravated by his service-connected psychiatric disorder.   

In light of this inadequacy in the June 2011 VA examiner's medical opinion, the Board believes a new examination and opinion is required to address whether the Veteran's hypertension was caused or aggravated beyond its normal progression by his service-connected psychiatric disability.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received for his hypertension.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  The RO should also request the Social Security Administration (SSA) to provide copies of any records pertaining to the Veteran's SSA disability benefits, to include any medical records obtained in connection with the Veteran's application.  Any materials obtained should be associated with the Veteran's VA claims folder.  If no SSA records can be found, or if they do not exist, the VBA should request specific confirmation of that fact and make a formal finding of such unavailability. 

3.  After obtaining all outstanding medical and SSA records listed above, or upon determination that such records cannot be found or do not exist, the RO/AMC should schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The claims file must be made available to, and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Upon review of the Veteran's claim folder, and after examination of the Veteran, the examiner should provide opinions with supporting medical rationale as to the following questions:

a.)  Is it as likely as not (50 percent or higher 
degree of probability) that the Veteran's hypertension was caused by his service-connected psychiatric disability?

b.)  Is it as likely as not that the Veteran's 
hypertension was aggravated beyond its normal progression by his service-connected psychiatric disability?

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached.  

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review the Veteran's entire record, and readjudicate his hypertension service-connection claim.  If the claim is denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

